Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 30-45 and 48-49 are pending.

Response to Arguments
The claim objections and 35 USC 101, 102, 103, and 112 have been withdrawn in view of the entered amendments and remarks.

The nonstatutory double patenting rejections have been maintained and are below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 30-45 and 48-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Pat. 9,887,933. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to substantially similar apparatuses, methods, and/or media, see for example claim 42 of instant application and respective claim 17 of '933, mapped out below.
‘933 Claim 17
Instant claim 42
 A tangible computer readable storage medium comprising instructions that, when executed, cause a server hosting media to at least:
A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least:
obtain a media request message for media hosted by the server, the media request message requesting access to the media; extract source-identifying information from the media request message;
identify source-identifying information corresponding to a sender of a media request message, the media request message corresponding to media hosted by a server, the media request message including a request for access to the media;
match the source-identifying information with a source category identifier from a data collection facility in a lookup table with the source-identifying information to determine a partner affiliation status of the media-requesting source, the partner affiliation status indicating whether the media-requesting source has a business partnership with a media provider to provide audience measurement information associated with the server;
associate the media request message with a label indicating capabilities of the sender; and
and insert a time delay including a delay tag in the media response message to the media-requesting source based on the characterization, the delay tag to cause a delay time period based on the source-identifying information.
make a determination of a choice selected from (a) whether to enforce a server-side delay for access to the media and (b) whether to enforce a sender-side delay for access to the media, the determination based on the label associated with the media request message.


That is, the differences between the claims would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent. Further, instant independent claims 30, 36 and 42 instant dependent claims, 31-35, 37-41, 43-45, and 48-49, correspond similarly to ‘948 claims 1-16, 18, and 19 (claims 1, 9, and 19 being independent). 
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Claims 30-45 and 48-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. 10,257,113. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to substantially similar apparatuses, methods, and/or media, see for example claim 42 of instant application and respective claim 17 of '113, mapped out below.
‘113 Claim 17
Instant claim 42
 A non-transitory tangible computer readable storage medium comprising instructions that, when executed, cause a server hosting media to at least:
A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least:
obtain a media request message for media hosted by the server, the media request message requesting access to the media;
determine a source indicator of a media-requesting source, the source indicator indicating whether the media-requesting source is associated with a media provider to provide audience measurement information associated with the media provided by the media provider;
identify source-identifying information corresponding to a sender of a media request message, the media request message corresponding to media hosted by a server, the media request message including a request for access to the media; associate the media request message with a label indicating capabilities of the sender; and
and insert a time delay including a delay tag in the media response message to the media-requesting source based on the characterization, the delay tag to cause a delay time period based on the source indicator.
make a determination of a choice selected from (a) whether to enforce a server-side delay for access to the media and (b) whether to enforce a sender-side delay for access to the media, the determination based on the label associated with the media request message.


That is, the differences between the claims would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent. Further, instant independent claims 30, 36 and 42 instant dependent claims, 31-35, 37-41, 43-45, and 48-49, correspond similarly to ‘113 claims 1-16, 18, and 19 (claims 1, and 9 being independent). 
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.     
Claims 30-45 and 48-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. 10,686,722. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to substantially similar apparatuses, methods, and/or media, see for example claim 42 of instant application and respective claim 9 of '722, mapped out below.
‘722 Claim 9
Instant claim 42
A non-transitory tangible computer readable storage medium comprising instructions that, when executed, cause a processor to at least:
A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least:
generate a media request message to obtain media hosted by a server; insert, into the media request message, a source indicator of a media requesting source, the source indicator indicating whether the media requesting source is associated with a media provider, the source indicator to indicate audience measurement information associated with the media provided by the media provider; transmit the media request message to the server;
identify source-identifying information corresponding to a sender of a media request message, the media request message corresponding to media hosted by a server, the media request message including a request for access to the media;
associate the media request message with a label indicating capabilities of the sender;
execute a delay tag in a media response message received from the server, the delay tag to cause a delay time period based on the source indicator.
and
make a determination of a choice selected from (a) whether to enforce a server-side delay for access to the media and (b) whether to enforce a sender-side delay for access to the media, the determination based on the label associated with the media request message.


That is, the differences between the claims would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent. Further, instant independent claims 30, 36 and 42 instant dependent claims, 31-35, 37-41, 43-45, and 48-49, correspond similarly to ‘722 claims 1-8 and 10-20 (claims 1 and 14 being independent). 
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.    
Allowable Subject Matter
Claims 30-45 and 48-49 are allowable over the prior art of record in view the applicant’s amendments and remarks dated 2/7/2022.  However, as the nonstatutory double patenting rejections are maintained above, the application will only be in condition for allowance when those are alleviated.

Conclusion
 THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452